COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-10-057-CR


ISSAC DEJESUS RAMIREZ                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Pursuant to a plea bargain, appellant Issac DeJesus Ramirez pled guilty

to the offense of sexual assault of a child under seventeen in exchange for a

sentence of two years’ confinement. See Tex. Penal Code Ann. § 22.011

(Vernon Supp. 2009).      The trial court’s certification of appellant’s right of

appeal states that this is “a plea-bargain case, and the defendant has NO right

of appeal.” Appellant filed a pro se response to this court’s inquiry into its



      1
           See Tex. R. App. P. 47.4.
jurisdiction, alleging that he only took the plea bargain because his attorney

falsely told him that there “was absolutely no way for [him] to receive a

probated sentence.” Appellant’s response is not grounds for continuing the

appeal, however. See Tex. R. App. P. 25.2(a)(2); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006) (holding that if appellant fails to meet any of

exceptions in rule 25.2(a)(2), “no inquiry into even possibly meritorious claims

may be made.”). Accordingly, we dismiss the appeal. See Tex. R. App. P.

25.2(d), 43.2(f); Chavez, 183 S.W.3d at 680.




                                                 PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 18, 2010




                                       2